Citation Nr: 1723817	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-09 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to November 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  It was previously before the Board in May 2015, when it was remanded by another Veterans Law Judge (VLJ) for additional development.  It has now been reassigned to the undersigned VLJ.


FINDINGS OF FACT

The Veteran's DJD of the bilateral knees is reasonably shown to be caused by his service-connected back disability.


CONCLUSION OF LAW

Service connection for DJD of the bilateral knees is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the claim on appeal is being granted, there is no reason to belabor the impact of notice and assistance requirements on the matter.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal link (nexus) between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

It is not in dispute that the Veteran has been diagnosed with DJD of the bilateral knees.  (See, e.g., February 2016 VA examination.)  The Veteran asserts that his bilateral knee DJD is the result of obesity due, at least in part, to inactivity resulting from his service-connected back disability. 


The Veteran submitted a positive nexus opinion from his treating physician in support of his theory of entitlement.  Specifically, Dr. W.G.H. opined that "Due to this back injury, [the Veteran] has been unable to exercise regularly, resulting in weight gain.  This weight gain has put stress on his joints, causing pain in his knees."

On February 2016 VA examination, the examiner opined that the Veteran's knee disabilities were less likely than not due to or the result of his service-connected back disability.  However, in his rationale, the examiner stated that the Veteran's obesity is not solely related to his back pain (implying that back pain nonetheless does contribute to obesity), and that the Veteran's "body habitus [i.e., his weight] is the greatest factor contributing to his knee pain, arthritis, and subsequent surgical treatment and complications."  Thus, while presented as a negative nexus opinion, it appears that the VA examiner concurs with Dr. W.G.H. that the Veteran's service-connected back disability contributes to his obesity, which in turn is the cause of his bilateral knee DJD.  In other words, the VA examination report should be read as supporting the Veteran's claim. 

The only probative medical evidence addressing the Veteran's claim is favorable.  Consequently, the Board finds service connection on a secondary basis is warranted, and the appeal in this matter is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310. 


ORDER

Service connection for DJD of the bilateral knees as secondary to service-connected back disability is granted.



____________________________________________
VICTORIA MOSHISHWILI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


